           Case 1:19-cv-06351-LGS Document 54 Filed 07/16/20 Page 1 of 1




Erik M. Bashian, Esq.
T: (516) 279-1554
F: (516) 213-0339
eb@bashpaplaw.com

*Admitted to Practice in New York and New Jersey
                                                                                  VIA CM/ECF Only



                                                    July 15, 2020
                                       Application GRANTED. The parties' deadline to complete mediation is
U.S. District Judge Lorna G. Schofield adjourned to August 17, 2020. The parties shall file a joint status
United States District Court           letter within two business days of any resolution, and in any event, no
Southern District of New York          later than August 19, 2020.
500 Pearl Street
New York, New York 10007               Dated: July 16, 2020
                                               New York, New York
Re:    Deleston v. Rancho Vegano Inc., et al., Case No.: 1:19-cv-6351-LGS

Dear U.S. District Judge Schofield:

        This office represents the Plaintiff Jermaine Deleston (“Plaintiff”) in connection with the
above-referenced action. We write in connection with Your Honor’s Order dated June 3, 2020
requiring the parties to complete mediation by July 18, 2020. We have been advised by counsel
for Rancho Vegano that her client is in the process of dissolving and will no longer be a place of
public accommodation as of August 1, 2020. As a result, we are in the process of negotiating a
resolution to this matter, which we believe will be accomplished without the need for mediation.
As a result, counsel for Rancho Vegano has requested an adjournment of the mediation and we
consent. This request will not prejudice any of the parties or affect any other scheduled dates. It
is therefore respectfully requested that Your Honor reschedule the deadline to conduct a
mediation to mid-August to allow the parties to finalize a resolution.

        We thank this Honorable Court for its time and consideration in this matter.

                                                                 Respectfully submitted,

                                                                 BASHIAN & PAPANTONIOU, P.C.

                                                                 /s/ Erik M. Bashian
                                                                 ________________________
                                                                 Erik M. Bashian, Esq.


cc:     Elizabeth Crotty, Esq. (via CM/ECF)




   500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM
